307 S.W.3d 231 (2010)
Marc A. POWELL, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70830.
Missouri Court of Appeals, Western District.
April 13, 2010.
Mark A. Grothoff, Columbia, MO, for appellant.
Shaun J. MacKelprang and Jayne T. Woods, Jefferson City, MO, for respondent.
Before Division Two: JOSEPH M. ELLIS, Presiding Judge, VICTOR HOWARD, Judge and GARY D. WITT, Judge.
Prior report: 241 S.W.3d 442.

ORDER
PER CURIAM:
Marc Powell appeals the circuit court's judgment denying, in part, his motion for post-conviction relief. After a jury trial, Powell was convicted in Jackson County Circuit Court of two counts of felony murder in the second degree, Section 565.021.1(2) (RSMo 2000), two counts of armed criminal action, Section 571.015, and *232 one count of burglary in the first degree, Section 569.160. The State conceded at the hearing on the post-conviction relief motion that the applicable statute of limitations had run on the burglary and armed criminal action counts, and the motion court ordered those convictions be vacated and dismissed with prejudice. However, the motion court denied the remainder of his motion, and on appeal Powell challenges the effectiveness of his counsel on the remaining two convictions for felony murder in the second degree, for which he was sentenced to twenty years' imprisonment on each count to be served concurrently.
We affirm. Rule 84.16(b).